On Application foe a Beheabing.
We have been urged to remand this case to afford the plaintiff an opportunity of showing that provision was duly made for the claim. Our original decree was only one of nonsuit, and if the facts claimed can be shown the plaintiff will be able in another action to make that sufficient proof, said to be in existence, but not in the record before us. However, we will grant the rehearing, for the purpose of correcting our decree in such a manner as to leave no possible room for doubt of its being any other than one of nonsuit.